Title: To Alexander Hamilton from Tench Coxe, 24 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, October 24, 1794. “I had the honor to request of you on the 8 October a remittance of 8000 to Col. J. S. Dexter, for Brown & Francis of Providence & wrote them it would be made. They inform me, that only 5400 Drs. have been received. This little difference has arisen from that being the sum first talked of.… I should be very glad if it should prove convenient to remit for them 4600 Drs. making in all 10,000 Dols. I have also to request a paymt of 250 Drs. to Joel Gibbs for Artillerists hats delivered by him.”
